Citation Nr: 1244346	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  12-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of low back injury, with limitation of motion.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1943 to April 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  These matters were previously before the Board in April 2012 when they were remanded for additional development.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's service-connected residuals of low back injury shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms or incapacitating episodes are not shown.  

2.  The Veteran's service-connected disabilities include: residuals low back injury, rated 40 percent; and tinnitus, rated 10 percent; the combined rating for his service connected disabilities is 50 percent.  

3.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational background.  






CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of low back injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2012).  

2.  The schedular criteria for TDIU are not met; referral for extraschedular consideration is not warranted; and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claims.  A June 2011 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well as the evidence necessary to substantiate his claim for TDIU.  A November 2012 supplemental statement of the case readjudicated the matters after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of the case.  The Veteran's service treatment records (STRs) are associated with the claims file, as are postservice treatment records from VA.  The Veteran has also been afforded appropriate VA examination in regard to the claims on appeal.  July 2011 and June 2012 VA examinations assessed the current severity of the Veteran's service-connected residuals of low back injury, noting all findings necessary for a proper adjudication of the matter, and provided rationale as to the effect of the disability on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Notably, a separate July 2011 VA examination provided an opinion regarding the effect his service-connected tinnitus on his employability.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

B. Legal Criteria, Factual Background, and Analysis

Increased Rating for Residuals of Low Back Injury

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected residuals of low back injury has been assigned a 40 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 40 percent.  

The Veteran's service-connected residuals of low back injury is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome (although not specifically diagnosed) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5243.  

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating based on such episodes would be inappropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The instant claim for increase was received in March 2011.  

On July 2011 VA examination, it was noted the Veteran uses a walker for an assistive device.  The Veteran reported he experiences constant sharp pain, daily, across his lower back, and to both outer thighs; he denied any incapacitating episodes of spine disease.  On physical examination, the Veteran's gait was abnormal, manifested by slow propulsion.  There was no evidence of thoracolumbar spine ankylosis.  Range of motion studies revealed the following: flexion from 2 to 55 degrees; extension from -2 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 12 degrees; left lateral rotation from 0 to 20 degrees; and right lateral rotation from 0 to 26 degrees.  There was no objective evidence of pain on active range of motion testing.  There was also no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  It was noted that the Veteran was retired due to eligibility by age or duration of work.  The diagnosis was degenerative disc disease of the lumbar spine.  

On June 2012 VA examination, it was noted that the Veteran's service-connected residuals of low back injury had remained the same since the prior July 2011 examination.  On physical examination, range of motion studies revealed the following: flexion to 45 degrees; extension to 5 degrees; left lateral flexion to 10 degrees; right lateral flexion to 15 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 15 degrees.  There was no objective evidence of painful motion on range of motion testing.  The Veteran was able to perform repetitive range of motion, with no additional limitation in range of motion following repetitive use testing.  He did have functional loss and/or functional impairment of the thoracolumbar spine following repetitive use testing, manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation of the bilateral lumbar paraspinals, greatest on the left.  The diagnoses were degenerative joint disease and degenerative disc disease of the lumbar spine.  

Based on the evidence above, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's residuals of low back injury were of (or approximated) such nature and gravity as to warrant a rating in excess of 40 percent.  Thoracolumbar forward flexion has consistently been no less than 45 (even with consideration of range of motion with pain and after repetitive range of motion testing), and there is no evidence of ankylosis of the spine.  The July 2011 VA examiner specifically noted that there was no evidence of ankylosis of the thoracolumbar spine.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this case, there is no showing of any neurologic disability related to the Veteran's service-connected residuals of low back injury.  Specifically, on July 2011 VA examination, the Veteran reported a history of erectile dysfunction and nocturia (2 times per night), as well as radiating pain to both outer thighs.  Physical examination revealed decreased reflex and decreased motor examination of the bilateral lower extremities.  However, the July 2011 examiner opined that the erectile dysfunction and the urinary symptoms were unrelated to the Veteran's claimed spinal condition.  On June 2012 VA examination, the Veteran found decreased reflexes of the lower extremities and decreased lower leg/ankle and foot/toes sensory examination.  However, the examiner concluded that there was no evidence of signs or symptoms of radiculopathy, and that there were no other neurologic abnormalities related to the Veteran's service-connected residuals of low back injury.  In summary, there are no neurologic signs or symptoms that have been found to be related to the Veteran's service-connected residuals of low back injury.  

As the criteria for the 40 percent rating currently assigned encompasses the greatest degree of severity of the Veteran's residuals of low back injury at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, comparing the manifestations of the Veteran's service-connected residuals of low back injury and the associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate, to include consideration of neurological symptoms of his residuals of low back injury.  Referral of the claim for extraschedular consideration is therefore not warranted.  


TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where a veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

First, the Board notes that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met; he does not have a 70 percent or higher combined rating for service-connected disabilities, nor does he have a 60 percent or higher rated single service-connected disability.  His service-connected disabilities include: residuals of low back injury, rated 40 percent; and tinnitus, rated 10 percent; the combined rating for the service connected disabilities is 50 percent.  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award under 38 C.F.R. § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran contends that his service-connected disabilities prevent him from being gainfully employed.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in all forms of regular substantially gainful employment; therefore, referral for extraschedular consideration is not warranted.  

July 2011 VA audio examiner opined that tinnitus, when considered without regard to other disabilities, does not prevent the average person from securing and maintaining gainful physical and sedentary employment.  

July 2011 VA spine examination opined that the Veteran's service-connected residuals of low back injury should not preclude light duty or sedentary employment, although strenuous physical employment is limited given his service-connected residuals of low back injury and the significant limitation of range of motion.  

June 2012 VA spine examination opined that his service-connected residuals of low back injury should not preclude sedentary employment.  While physical employment is limited given his signification limitation of range of motion and chronic low back pain, and such would prevent him from doing any physical work, he is capable of sedentary work since he can sit for prolonged periods without significant problems.  Consequently, his back disability would not interfere with sedentary work.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disabilities which would preclude sedentary types of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the various medical opinions which clearly establish that the Veteran's service-connected disabilities do not cause him to be unemployable.  Notably, there is no other medical evidence regarding the effect that the Veteran's service-connected disabilities have on his employment outlook.  

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings and opinions of the VA examiners.  Again, three examiners have offered opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow substantially gainful occupation, albeit of the sedentary type.  Given these detailed findings, and the expertise of the examiners that provided the opinions, the Board finds that these opinions outweigh that offered by the Veteran himself.  

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

A rating in excess of 40 percent for residuals of low back injury is denied.  

A total disability rating based on individual unemployability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


